Citation Nr: 1011489	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  09-40 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for burn 
scar of the left thigh.

2.  Entitlement to an initial evaluation in excess of 30 
percent for chronic obstructive pulmonary disease (COPD), 
claimed as bronchitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1949 to November 1952.     

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

Procedural history

In the December 2008 rating decision, the RO granted service 
connection for a burn scar of the left thigh, assigning a 
noncompensable [zero percent] disability rating effective 
July 22, 2008.  The RO also granted service connection for 
COPD [claimed as bronchitis], assigning a 10 percent 
disability rating effective July 22, 2008.  

In May 2009, the RO received the Veteran's notice of 
disagreement (NOD) as to the disability ratings assigned.  In 
October 2009, a RO decision review officer (DRO) conducted a 
de novo review of the claims.  The DRO confirmed the RO's 
findings as to the burn scar of the left thigh and increased 
the rating assigned to the Veteran's service-connected COPD 
to 30 percent, effective July 22, 2008.  
The Veteran perfected his appeal by the timely filing of a 
substantive appeal (VA Form 9) in October 2009.   

Issue not currently on appeal

The December 2008 rating decision also denied the Veteran 
service connection for a mouth injury.  As evidenced by the 
claims folder, the Veteran did not express disagreement as to 
the denial.  Accordingly, that issue is not in appellate 
status, and will be discussed no further herein.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected burn scar of the left 
thigh disability is superficial and does not result in a 
limitation of motion or loss of function. 

2.  The competent medical evidence of record demonstrates 
forced expiratory volume (FEV-1) to be 83 percent of 
predicted value and FEV-1/forced vital capacity (FVC) to be 
61 percent.  The evidence also demonstrates diffusion 
capacity of carbon monoxide in a single breath (DLCO (SB)) of 
103 percent of predicted value.  The evidence does not show a 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

3.  The evidence does not show that the Veteran's service-
connected burn scar of the left thigh or COPD are so 
exceptional or unusual that referral for extraschedular 
consideration by a designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for 
burn scar of the left thigh have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.31 (2009), 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2008).

2.  The criteria for an increased initial evaluation in 
excess of 30 percent for COPD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6604 
(2009).

3.  Application of extraschedular provisions for the service-
connected burn scar of the left thigh and COPD are not 
warranted.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased initial disability 
ratings for his service-connected burn scar of the left thigh 
and COPD.  

In the interest of clarity, the Board will discuss certain 
preliminary matters. The issues on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of this 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to appellant describing evidence potentially helpful 
to the appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.
The Board observes that the Veteran received a general VCAA 
notice letter, dated August 2008, in conjunction with his 
then pending, and later granted, claims of entitlement to 
service connection for burn scar of the left thigh and COPD.  
Although the aforementioned VCAA letter did not specifically 
include any information pertaining to evidence necessary to 
substantiate a claim for a higher rating, once service 
connection is granted the notice requirements of 38 U.S.C.A. 
§ 5103(a) are satisfied and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also VAOPGCPREC 8-2003.  In any event, the Veteran received 
VCAA notice pertaining to increased ratings in the August 
2008 VCAA letter.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
August 2008 VCAA letter.  Specifically, the letter stated 
that VA would assist the Veteran in obtaining relevant 
records from any Federal agency, including those from the 
military, VA Medical centers, and the Social Security 
Administration.  The Veteran was also advised in the letter 
that a VA examination would be scheduled if necessary to make 
a decision on his claims.  With respect to private treatment 
records, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.

The August 2008 letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The August 2008 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the 
above-referenced August 2008 VCAA letter, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations, and statements from 
employers as to job performance and time lost due to service-
connected disabilities.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims:  when the claims 
were received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The letter also advised the Veteran of examples 
of evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted, and reports of treatment while 
attending training in the Guard or Reserve.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  However, relying on the informal guidance in a 
letter from the VA Office of the General Counsel and a VA 
Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 
2008), the Board finds that the Vazquez-Flores decision does 
not apply to the present case.  According to VA Office of 
General Counsel, because this matter concerns an appeal from 
an initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C.A. §§ 5104(a), 7105(d)(1), and 5103 as part of the 
appeals process, upon the filing of a timely NOD with respect 
to the initial rating or effective date assigned following 
the grant of service connection.

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F. 3d. 1270 (Fed. Cir. 2009).

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating these claims.  The evidence of record includes 
the Veteran's service treatment records, the Veteran's 
statements, statements from the Veteran's wife, an Internet 
article, as well as, VA and private medical treatment 
records.  

The Board notes the statement of the Veteran's wife dated 
June 2009 indicating that some of the Veteran's service 
treatment records are unavailable.  Indeed, it appears that 
the Veteran's service treatment records were lost in a July 
1973 fire at the National Personnel Records Center.  However, 
as the Veteran's claims of entitlement to service connection 
for a burn scar of the left thigh and COPD have previously 
been granted, the loss of the Veteran's service records, 
although regrettable, is not crucial to the outcome of this 
case.
  
Additionally, the Veteran was afforded a VA examination in 
December 2008.  The VA examination report reflects that the 
examiner interviewed and examined the Veteran, reviewed his 
past medical history, reviewed his claims folder, documented 
his current medical conditions, and rendered appropriate 
diagnoses consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the VA 
examination report is adequate for evaluation purposes.  See 
38 C.F.R. § 4.2 (2009); see also Barr v.  Nicholson, 21 Vet. 
App. 303, 312 (2007) [holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  The 
Veteran has not asserted that the most recent VA examination 
specifically for his burn scar of the left thigh and COPD in 
December 2008 is inadequate for rating purposes, nor has he 
requested another VA examination for either of these 
disabilities.
 
Thus, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative.  In his 
October 2009 substantive appeal [VA Form 9], he declined the 
option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased (compensable) initial 
disability rating for a service-connected burn scar of the 
left thigh.

Relevant law and regulations

Disability ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

Assignment of diagnostic code

The Veteran is currently assigned a noncompensable evaluation 
for his service-connected burn scar of the left thigh under 
38 C.F.R. § 4.118, Diagnostic Code 7805 [scars, other; rate 
on limitation of affected part].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is more appropriate than the one used by 
the RO, Diagnostic Code 7805.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

The Veteran does not have a disfigurement of the head, face, 
or neck.  This rules out Diagnostic Code 7800. 

Diagnostic Code 7801 provides a 10 percent evaluation for 
scars that are deep or that cause limited motion, and have an 
area of at least six square inches (39 sq. cm.).  Note (2) 
under Diagnostic Code 7801 provides that a deep scar is "one 
associated with underlying soft tissue damage."  The 
December 2008 VA examiner noted that the Veteran's scar 
measures 13 cm. by 13 cm., or 169 sq. cm.  However, the VA 
examiner specifically noted the absence of underlying soft 
tissue damage, and that the scar does not result in 
limitation of motion or loss of function.  There is no 
medical evidence to the contrary.  As such, Diagnostic Code 
7801 does not aid the Veteran.

Diagnostic Code 7802 provides a 10 percent evaluation for 
scars that are superficial, do not cause limited motion, and 
have an area of 144 square inches (929 sq. cm.) or greater.  
As mentioned above, the Veteran's scar is 169 sq. cm. 
Therefore, Diagnostic Code 7802 does not aid the Veteran.

Diagnostic Code 7803 provides a 10 percent evaluation for 
superficial and unstable scars.  An unstable scar is 
specifically defined by Diagnostic Code 7803 as one "where, 
for any reason, there is frequent loss of covering of skin 
over the scar."  None of the medical evidence of record, 
including the December 2008 VA examination report, has noted 
loss of skin covering on the Veteran's thigh as a result of 
the Veteran's scar.  Accordingly, Diagnostic Code 7803 is not 
for application. 

Diagnostic Code 7804 provides a 10 percent evaluation for 
superficial and painful scars.  There is no evidence of 
record which indicates that the Veteran's burn scar of the 
left thigh is painful.  The December 2008 VA examiner 
specifically noted that the scar was not painful.  
Accordingly, Diagnostic Code 7804 is not for application. 

Therefore, the use of Diagnostic Codes 7800-7804 is not 
appropriate.

The Board additionally observes that no underlying muscle 
injuries have been medically identified.  As such, rating the 
disabilities under 38 C.F.R. § 4.73 [muscle injuries] is not 
appropriate.

Accordingly, the Board will analyze the Veteran's scar under 
Diagnostic Code 7805.

Specific rating criteria

The applicable rating criteria for skin disorders under 38 
C.F.R. § 4.118 were amended, effective August 30, 2002 [see 
67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 
2008.  The October 2008 revisions are applicable to claims 
for benefits received by VA on or after October 23, 2008. 
 See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, 
the Veteran filed his claim in July 2008. Therefore, only the 
post-2002 and pre-October 2008 version of the schedular 
criteria is applicable.  

Under Diagnostic Code 7805, scars are evaluated on the basis 
of any related limitation of function of the body part that 
they affect.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2009).

Analysis

Schedular rating

The Veteran is seeking a compensable disability rating for 
his service-connected burn scar of the left thigh.

The competent and probative medical evidence of record 
demonstrates that there is no functional loss resulting from 
the burn scar of the left thigh.  Indeed, the evidence of 
record shows that the Veteran's service-connected scar is 
currently asymptomatic and causes no limitation of function 
of the body part it affects.

Specifically, the Veteran presented for a VA examination in 
December 2008.  The examiner specifically noted that the left 
thigh scar did not result in limitation of motion or loss of 
function of the leg.  The VA examination report is congruent 
with the rest of the record on appeal, which is pertinently 
absent any complaints or findings associated with the 
Veteran's service-connected scar. 

The Veteran has stated that he experiences pain and numbness 
in his legs.  See the Veteran's VA Form 9 dated October 2009; 
see also the Veteran's wife's statement dated June 2009.  
However, neither the Veteran nor his wife have indicated that 
the burn scar of the left thigh causes pain in his leg.  
Further, the Veteran reported to the December 2009 VA 
examiner that the left thigh scar was not painful.  
Accordingly, the medical evidence of record demonstrates that 
the claimed pain in the Veteran's leg is not attributable to 
his service-connected scar.  Cf. Mittleider v. West, 11 Vet. 
App. 181, 182 [the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].

In this connection, it is well-settled that lay persons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as the cause of 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In summary, the medical evidence of record does not indicate 
that the Veteran's service-connected left thigh scar causes 
any functional loss or indeed any other problems.  
Specifically, the December 2008 VA skin examination found 
that the Veteran's left thigh scar exhibited no tenderness on 
palpation and no adherence to underlying tissue.  It also 
noted that this condition results in no limitation of motion 
or function, no underlying soft tissue damage and no skin 
ulceration or breakdown.
Accordingly, the criteria for a compensable evaluation has 
not been met. 

Fenderson consideration

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
scar has not changed appreciably since the Veteran filed his 
claim.  There are no medical findings and no other evidence 
which would allow for the assignment of compensable 
disability ratings at any time during the period of time here 
under consideration.  Based on the record, the Board finds 
that noncompensable disability rating was properly assigned 
for the entire period from the date of service connection, 
July 28, 2008.  Staged ratings are therefore not appropriate.

Extraschedular consideration

In the interest of economy, the Board will address the matter 
of referral of the Veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.

2.  Entitlement to an increased disability rating for 
service-connected COPD, currently rated at 30 percent 
disabling.

Relevant law and regulations

The law and regulations pertaining generally to disability 
ratings have been set forth above and will not be repeated 
here.

Assignment of a diagnostic code

The Veteran's COPD is currently rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6604 (2009).  Diagnostic Code 6604 is deemed 
by the Board to be the most appropriate primarily because it 
pertains specifically to the diagnosed disability in the 
Veteran's case [COPD].  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate and neither the Veteran, nor his 
representative, has requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 6604.

Specific rating criteria

The pertinent provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6604 [COPD] provide as follows:

100% FEV-1 less than 40-percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent; or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.
 
60% FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

30% FEV-1 of 56- to 70-percent predicted, or FEV-1/FVC of 56 
to 70 percent, or DLCO (SB) 56- to 65-percent predicted.

See 38 C.F.R. § 4.97, Diagnostic Code 6604 (2009).

Analysis

Schedular rating

The Veteran's COPD is currently rated 30 percent disabling.  
In order to obtain the next higher disability rating (60 
percent), the Veteran would have to exhibit a 
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  These criteria are disjunctive.  
See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned]; Cf. Melson v. Derwinski, 1 
Vet. App. 334 (1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met].  The Board notes, however, 
that 38 C.F.R. § 4.96(d)(ii) states, "If a maximum exercise 
capacity test is not of record, evaluate based on alternative 
criteria."

The Veteran was afforded a VA respiratory examination in 
December 2008.  He reported to the VA examiner that he 
experiences dyspnea occasionally on mild exertion and 
frequently on moderate and severe exertion.  

The Veteran's spirometry and diffusing capacity values do not 
fall within the prescribed ranges for an increased rating.  
Specifically, testing performed in conjunction with the 
December 2008 VA examination, the only pulmonary function 
testing of record during the period on appeal, revealed a 
FEV-1 test of 83 percent of predicted value, FEV-1/FVC test 
results of 61 percent of predicted value, and DLCO (SB) of 
103 percent of predicted value.  Additionally, the pulmonary 
function examination revealed a maximum ventilatory volume 
(MVV) of 61 L/min, or 58 percent of predicted value, and 
total lung capacity (TLC) of 6.11 L, or 112 percent of 
predicted value.  All the results were reported as post-
bronchodilator.  Further, the pulmonary function examiner 
specifically noted that "[the Veteran] tolerated [treatment] 
well without any adverse reaction noted."

Therefore, the results of the pulmonary function testing 
performed in conjunction with the December 2008 VA 
examination are congruent with a 30 percent rating.  See 
38 C.F.R. § 4.97, Diagnostic Code 6604.  

The record is also negative for showing that the Veteran's 
respiratory disorder caused cor pulmonale (right heart 
failure); right ventricular hypertrophy; pulmonary 
hypertension (shown by Echo or cardiac catheterization); 
episodes of acute respiratory failure; and/or requires 
outpatient oxygen therapy.  See the December 2008 VA 
examination report.

Accordingly, the competent medical evidence demonstrates that 
the Veteran exhibits spirometry and diffusing capacity 
results consistent with a 30 percent disability rating.  
Further, with respect to higher disability ratings, the 
evidence does not indicate that the Veteran's spirometry 
values result in a FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  

In short, the criteria for the assignment of a 60 percent 
disability rating for service-connected COPD have not been 
met.  The Board additionally observes that there is no 
medical evidence which suggests that a 100 percent disability 
rating is assignable.  

In summary, for reasons and bases expressed above, the Board 
concludes that a schedular rating in excess of the currently 
assigned 30 percent for the Veteran's service-connected COPD 
is unwarranted. 

Fenderson consideration

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
COPD has not changed appreciably since the Veteran filed his 
claim.  There are no medical findings and no other evidence 
which would allow for the assignment of disability rating 
other than 30 percent at any time during the period of time 
here under consideration.  Based on the record, the Board 
finds that a 30 percent disability rating was properly 
assigned for the entire period from the date of service 
connection, July 28, 2008.  Staged ratings are therefore not 
appropriate.

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected burn scar of the left thigh and COPD.  
See Bagwell v. Brown, 9 Vet. App. 157 (1966).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.21(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The Board notes the statement 
from the Veteran's wife dated July 2008 indicating that the 
Veteran quit working as a car salesmen because of his 
bronchitis associated with his COPD.  Additionally, when 
asked by the December 2008 VA examiner as to the occupational 
effects of the COPD, the Veteran reported that he was 
unemployed.  However, the evidence of record does not 
indicate that either the Veteran's burn scar of the left 
thigh or his COPD have created any unusual employment 
impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture.  The record 
demonstrates that the Veteran has not required 
hospitalization as a result of either his burn scar of the 
left thigh or his COPD during the period on appeal.  
Moreover, the record does not demonstrate any other reason 
why an extraschedular rating should be assigned.  

Accordingly, the Board therefore has determined that referral 
of the case for extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases stated above, the Board concludes 
that disability ratings in excess of the currently assigned 
noncompensable evaluation for the burn scar of the left thigh 
and 30 percent for the COPD are not warranted.  A 
preponderance of the evidence is against each claim.  The 
benefits sought on appeal are therefore denied. 


ORDER

Entitlement to a compensable evaluation for burn scar of the 
left thigh is denied. 

Entitlement to an increased evaluation in excess of 30 
percent disabling for COPD is denied.


REMAND

Reason for remand

TDIU

In a July 2008 statement, the Veteran's wife reported that 
the Veteran quit working as a car salesmen due to his 
bronchitis, which is a symptom of his service-connected COPD.  
See the Veteran's wife's statement dated July 2008; see also 
the December 2008 VA examination report.  Additionally, when 
asked if his COPD affected his occupation by the VA examiner, 
the Veteran indicated that he was unemployed.  The issue of a 
total disability rating for compensation based on individual 
unemployability (TDIU) has therefore been raised.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Once a veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The U.S. Court of Appeals for Veterans 
Claims recently held that a request for TDIU is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id. at 455.  Accordingly, the matter should 
additionally be remanded to the RO for adjudication of the 
Veteran's claim for the issue of TDIU, in accordance with the 
holding in Rice.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO should issue a VCAA notice 
letter which satisfies all VCAA notice 
obligations with regard to the issue of 
entitlement to TDIU, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); and 
any other applicable legal precedent.

This notice letter should specifically 
apprise the Veteran of the evidence and 
information necessary to substantiate 
his claim for TDIU.  Also, the RO 
should inform the Veteran of the 
division of responsibility between him 
and VA in producing or obtaining that 
evidence or information.  The letter 
should include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date in the event of award of 
the benefit sought, as outlined by the 
Court in Dingess/Hartman.

2.	The Veteran should be scheduled for an 
appropriate VA examination to evaluate 
his service-connected burn scar of the 
left thigh and COPD.  An opinion should 
be provided as to whether the Veteran's 
burn scar of the left thigh and COPD 
would prevent him from securing and 
following substantially gainful 
occupation.

All indicated tests and studies are to 
be performed. Prior to the examination, 
the claims folder must be made 
available for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.

Opinions should be provided based on 
the results of examination, a review of 
the medical evidence of record, and 
sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  
 
3.	Thereafter, the claim for TDIU must be 
adjudicated by the RO.  Notice of the 
determination, and his appellate 
rights, should be provided to the 
Veteran.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


